Citation Nr: 0328370
Decision Date: 10/21/03	Archive Date: 01/21/04

DOCKET NO. 98-15 135                   DATE OCT 21 2003

On appeal from the Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for post-traumatic stress
disorder (F'TSD) with depressive disorder prior to November 6, 1997.

2. Entitlement to an evaluation in excess of 70 percent for post-traumatic stress
disorder (PTSD) with depressive disorder from November 6, 1997.

3. Entitlement to a total disability rating based upon individual unemployability
due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran had verified active service from January 1966 to May 1972, and from
August 1973 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April
1997, May 1997, August 1997, and January 2000 decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  The
January 2000 rating decision increased the veteran's evaluation for PTSD from 50
percent to 70 percent, effective October 7, 1996, the date of receipt of his current
claim.

The case was previously before the Board in March 2OOl, when it was remanded
for additional development.  The RO returned the case to the Board in August 2003.

REMAND

In October 1996 the veteran indicated that he was unable to maintain gainful
employment due to his PTSD.  Nonetheless, he indicated that he was able to
complete his college degree through VA Vocational Rehabilitation, and had worked
as a substitute teacher at an area school.  In May 1997, the veteran submitted an
application for increased compensation based on unemployability.  In this
application, he indicated that he had worked as a substitute teacher and that his total
earned income for the past twelve months was $12,000.

A May 1998 medical note indicated that the veteran was working part time as a
teacher.  A February 1999 VA outpatient record reflects the veteran continued to do
part-time work for a school system.  In May 1999, the veteran indicated that he was
finishing up the school year, and in the fall, he planned to seek full-time work and
start work on a Masters degree.  In December 1999, the veteran reported that his
temporary part-time teaching was so busy that it was almost full-time.  He worked
with students in the independent studies program and in an adult education
program.  The veteran's next VA outpatient psychiatric appointment was in March

2 -


2003, when he reported that he had been off his medications for two years at the
time of his appointment.  He was working as a special education teacher.  Although
he was not able to deal with the stress of typical classroom teaching, he reported
being able to handle this job.

The record includes references to the veteran's participation in a VA vocational
rehabilitation program.  In connection with his participation in this program, the
veteran may have been evaluated by a VA vocational rehabilitation counselor
and/or a counseling psychologist.  The record on appeal does not contain any such
records.  All such records should be associated with the claims file as they are
relevant to the total rating issue and may be relevant to the increased rating for
PTSD.  Since the Board is on notice of the existence of vocational rehabilitation
records, the Board is under an obligation to obtain and consider those records.  See
Bell v. Derwinski, 2 Vet.  App. 611 (1992) (documents within the Secretary's control
are, in contemplation of the law, before the Secretary and the Board); see also
Murincsak v. Derwinski, 2 Vet.  App. 363 (1992).

Although VA treatment records are on file up to April 2003, the Board notes that
the veteran's last VA examination for evaluation of his PTSD was conducted in July
1997.  Since this examination occurred more than six years ago, the Board is of the
opinion that the evidence on file may not accurately reflect the current severity of
the veteran's service-connected PTSD.  Additionally, the United States Court of
Appeals for Veterans Claims has held that in the case of a TDIU claim, the duty to
assist requires that VA obtain an examination which includes an opinion as to what
effect the veteran's service-connected disability has on his ability to work.  Friscia
v. Brown, 7 Vet.  App. 294, 297 (1994).  Therefore, the Board is of the opinion that a
contemporaneous and comprehensive psychiatric examination of the veteran would
materially assist in resolving this case.

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 require VA to assist
the appellant with his claim and to provide him with notice of evidence needed to
support the claim.  VA is required to notify the claimant which evidence, if any,
will be obtained by the claimant and which evidence, if any, will be retrieved by
VA.  Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

3 -

In a letter dated in March 2003, the RO requested the veteran to provide the
information in support of his claim by completing the following forms:

1 .A medical release form (VA Form 21-4142) for each physician who had
treated him for PTSD, hearing loss and tinnitus since 1998;

2. An application for increased compensation based on unemployability (VA
Form 8940);and

3. A statement (VA Form 21-4138) providing employment information and
income since 1997.  The veteran was told that copies of his tax returns or
other documentation showing any amounts of income earned would be
helpful.

In this letter of March 2003, the veteran was told to provide the requested
information within 30 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed Veterans of America
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -701 0 (Fed.  Cir.  Sept.
22, 2003), the United States Court of Appeals for the Federal Circuit invalidated the
30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38
U.S.C.A. § 5103(b)(1).  The Court made a conclusion similar to the one reached in
Disabled Am.  Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed.
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court
found that the 30-day period provided in § 3.159(b)(1) to respond to a VCAA duty
to notify letter is misleading and detrimental to claimants whose claims are
prematurely denied short of the statutory one-year period provided for response.
Therefore, since this case is being remanded for additional development or to cure a
procedural defect, the RO must take this opportunity to inform the appellant that
notwithstanding the information previously provided, a full year is allowed to
respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the following actions:

4 -

1. The RO must review the claims file and ensure that
all VCAA notice obligations have been satisfied in
accordance with the recent decision in Paralyzed
Veterans of America v. Secretary of Veterans Affairs, as
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West
2002), and any other applicable legal precedent.  The
RO should again request the veteran to furnish the
information requested in the RO's letter dated March
14, 2003.

2. The RO should obtain outpatient treatment records
since April 2003 from the Martinez VA Medical Center.

3. The RO should obtain the veteran's Chapter 31
vocational rehabilitation files, including all counseling
records, and such should be associated with the claims
folder for the duration of the appeal.

4. The RO should make arrangements with the
appropriate VA medical facility for the veteran to be
afforded a psychiatric examination to determine the
severity of his service-connected PTSD.  The claims
folder should be provided to the examiner for review.
After reviewing the claims folder and examining the
veteran, the examiner is requested to enter an opinion
regarding the veteran's current psychiatric status,
including any current psychiatric diagnoses.  To the
extent possible, the examiner should indicate the
veteran's current level of psychiatric disability based
only on his service-connected PTSD and offer opinions
as to what effect the veteran's service-connected PTSD
has on his ability to work and whether impairment due
to PTSD is so severe as to preclude substantially gainful
employment.  A Global Assessment of Functioning

5 -

(GAF) score should also be determined, and a full
explanation of its meaning should be set out.

5. Thereafter, the RO should re-adjudicate the issues on
appeal.  If the benefits sought remain denied, the veteran
and the representative should be provided with a
Supplemental Statement of the Case.  An appropriate
period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board
intimates no opinion as to the ultimate outcome of this case.  The appellant need
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.  Kutscherousky v.
West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that
all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 3 8 U. S.C.A. § 5 1 01 (West 2002) (Historical and Statutory Notes).  In
addition, VBA's Adjudication Procedure Manual, M2 I - 1, Part IV , directs the ROs
to provide expeditious handling of all cases that have been remanded by the Board
and the Court.  See M2 I -1 , Part IV, paras. 8.43 and 3 8.02.

GARY.  L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.

- 6 -

This remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

7 -



??



 

 



